Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 10-14, 16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1, 14, and 19 
	The scope of the limitation that the elastic loops be adapted to receiving and conform to various objects and a cosmetic is unclear, noting that as cosmetics come in innumerable different sizes and shapes, the broadest interpretation of being able to secure a cosmetic appears to encompass all possible sizes and shapes of loops (i.e. there is no elastic loop that is not capable of securing an appropriately sized and shaped cosmetic), but this would appear to be unreasonably broad as it would render the limitation entirely meaningless; however, if a narrower meaning is to be used, it is unclear where to draw the line as to how narrowly or broadly to interpret the term.  
	The remainder of this office action is based on the invention as best understood by Examiner.   
With Respect to Claims 2-8, 10-13, 16, 18, and 20-22
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2018/0020791 to Cole (Cole) in view of U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels).
With Respect to Claim 1  
Cole discloses an apparatus for carrying objects with a mobile communications device, the apparatus comprising: a protective case (20) adapted to receive a mobile communications device, the protective case formed from any suitable material including leather or plastic; the protective case includes one or more rings (30), each ring adapted to receive a clasp (capable of this use, and/or see 74 which are clasps, noting the clasps are only functionally recited), a carrying strap (76 and/or 76’) fastened to the protective case; but does not disclose the protective case formed from an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, or one or more elastic loops disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen, and hold the writing instrument, cosmetic, electronic cigarette, or vape pen parallel to the carrying strap via tension in the stretch material in a fixed position with respect to the carrying strap, such that the writing instrument, cosmetic, electronic cigarette, or vape pen contacts the carrying strap on one side and the one or more elastic loops on the opposite side. 
However, Hynecek discloses forming a similar protective case out of an elastomeric material (e.g. thermoplastic polyurethane and polycarbonate are both disclosed) that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, and that this may be in addition to leather (i.e. leather covers the elastomeric material).
Martin discloses forming a carrying strap having a similar quick connect hook (112) for attaching to a carried object, and with one or more elastic loops (pocket 104/204/304/506/803, noting disclosure that it can be a cylindrical tube open at both ends [0025-0026] and is elastic per [0031]) disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen, and hold the writing instrument, cosmetic, electronic cigarette, or vape pen parallel to the carrying strap (it is shown as apparently parallel to the carrying strap in the drawings) via tension in the stretch material in a fixed position with respect to the carrying strap (noting writing instruments and cosmetics such as lip stick are explicitly disclosed and clearly also capable of holding the other items). It is noted that Martin does not explicitly indicate whether the strap is sewn to the interior or exterior of the strap, and also that Martin discloses that the pockets could be formed in other ways and also discloses that other shapes/structures could be used for the pockets ([0031]).
McDowell discloses forming a similar holding pocket/loop (19) on a carrying strap such that the writing instrument contacts the carrying strap on one side and the one or more elastic loops on the opposite side; Daniels discloses that it is known in the art to attach an elastic pocket/holding loop to a carrying strap by sewing the strap to the interior of the loop such that objects held in the pocket contact the carrying strap on one side and the one or more elastic loops on the opposite side (FIGS. 2-3). 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hynecek, to use an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, such as thermoplastic polyurethane or polycarbonate, in order to provide greater protection to a device in the case (i.e. forming the leather case out of leather covering a rigid material as taught by Hynecek). 
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Martin, to add one or more elastic loops/pockets to the strap/belt of the combination, in order to allow for securing various articles/objects as taught by Martin; it would further have been obvious in view of McDowell or Daniels to form the loops so as to have the held object contact the loop and the strap (i.e. forming them as taught by McDowell or Daniels) for the benefits of this structure (e.g. McDowell saves on materials as the strap itself forms part of the loop, the Daniels structure has the pocket serve to protect the carrying strap inside and/or if the sewn connection comes loose the pocket will remain along the strap), and/or as a mere selection of an art appropriate loop/pocket structure and attachment method to use. 
With Respect to Claim 2  
The apparatus of claim 1, wherein the carrying strap is sufficient in length to loop from the hip of a user to the shoulder of the user (FIGS. 8A/B show at least approximately this sizing, indicating that it will serve this purpose with the user shown or a smaller user, and so it is capable of this use, particularly given the adjustable length of the strap 76; alternately modifying the size to fit a particular user as claimed constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 3  
The apparatus of claim 1, wherein the protective case includes one or more pockets adapted to receive credit-card sized items (see e.g. [0024], [0030]).  
With Respect to Claim 10    
The apparatus of claim 1, wherein the carrying strap includes a first carrying strap end having a first clasp (74) adapted to be selectively fastened to the one or more rings (see e.g. FIG. 8B).  
With Respect to Claim 11  
The apparatus of claim 10, wherein the carrying strap end includes a second carrying strap end having a second clasp adapted to be selectively fastened to the one or more rings (FIG. 8B).  
With Respect to Claim 12  
The apparatus of claim 1, wherein the carrying strap is sufficient in length to form a loop from the hip of a user to the shoulder of the user thereby enabling the user to carry the apparatus, and any objects disposed therein, without having to hold the apparatus in a hand (FIGS. 8A/B show at least approximately this sizing, indicating that it will serve this purpose with the user shown or a smaller user, and so it is capable of this use, particularly given the adjustable length of the strap 76; alternately modifying the size to fit a particular user as claimed constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 13  
The apparatus of claim 1, wherein the carrying strap is adjustable in length (via 78).  
With Respect to Claim 14  
The apparatus of claim 1, wherein the one or more elastic loops are adapted to stretch to receive and conform to the writing instrument, cosmetic, electronic cigarette, or vape pen having a cross-section that is not flat or that is substantially cylindrical (it is Examiner’s position that they are capable of this use).  
With Respect to Claim 18  
The apparatus of claim 1, further comprising a wrist strap (76’), the wrist strap having its ends connected together (see e.g. FIG. 2B, 6, showing the strap formed by two ends connected together at the clasp) to form a loop adapted to be worn around the wrist of a user.  
	Alternately, although Examiner maintains that a person of ordinary skill in the art would understand the structure to be formed as claimed, to the degree that the photographs are not entirely clear and the specification does not explicitly state how the strap is formed, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that similar wrist straps formed from a strap with two ends connected to form a loop are known in the art and so this construction would have been obvious to one of ordinary skill in the art before the filing date of this application as a mere selection of an art appropriate formation method.
Claims 1-6, 10-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels).
With Respect to Claim 1  
Kim discloses an apparatus for carrying objects with a mobile communications device, the apparatus comprising: a protective case (100) adapted to receive a mobile communications device; but does not disclose the protective case formed from an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, the protective case includes one or more rings, each ring adapted to receive a clasp, a carrying strap fastened to the protective case; and one or more elastic loops disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen and hold the writing instrument, cosmetic, electronic cigarette, or vape pen via tension in the stretch material in a fixed position with respect to the carrying strap, such that the writing instrument, cosmetic, electronic cigarette, or vape pen contacts the carrying strap on one side and the one or more elastic loops on the opposite side.	
However, Cole discloses forming a similar electronic device carrying case including credit card-sized holding pockets similar to Kim, that plastic is a substitute for leather for such a case (i.e. it discloses using plastic or leather), and the use of one or more rings (30) each adapted to receive a clasp (noting 74, though the clasp is only functionally recited) from a carrying strap (76 and/or 76’, though noting that the carrying strap is also only functionally recited) in order to allow a user to hang, carry, hold, or wear the carrying case (see e.g. [0020]), and a carrying strap (76 and/or 76’) fastened to the protective case.
Hynecek discloses forming a similar protective case out of an elastomeric material (e.g. thermoplastic polyurethane and polycarbonate are both disclosed) that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, and that this may be in addition to leather (i.e. leather covers the elastomeric material).
Martin discloses forming a carrying strap having a similar quick connect hook (112) for attaching to a carried object, and with one or more elastic loops (pocket 104/204/304/506/803, noting disclosure that it can be a cylindrical tube open at both ends [0025-0026] and is elastic per [0031]) disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen, and hold the writing instrument, cosmetic, electronic cigarette, or vape pen parallel to the carrying strap (it is shown as apparently parallel to the carrying strap in the drawings) via tension in the stretch material in a fixed position with respect to the carrying strap (noting writing instruments and cosmetics such as lip stick are explicitly disclosed and clearly also capable of holding the other items). It is noted that Martin does not explicitly indicate whether the strap is sewn to the interior or exterior of the strap, and also that Martin discloses that the pockets could be formed in other ways and also discloses that other shapes/structures could be used for the pockets ([0031]).
McDowell discloses forming a similar holding pocket/loop (19) on a carrying strap such that the writing instrument contacts the carrying strap on one side and the one or more elastic loops on the opposite side; Daniels discloses that it is known in the art to attach an elastic pocket/holding loop to a carrying strap by sewing the strap to the interior of the loop such that objects held in the pocket contact the carrying strap on one side and the one or more elastic loops on the opposite side (FIGS. 2-3). 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hynecek, to use an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, such as thermoplastic polyurethane or polycarbonate, in order to provide greater protection to a device in the case (i.e. forming the leather case out of leather covering a rigid material as taught by Hynecek). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cole, to add rings as taught by Cole to the Kim case and fasten a carrying strap as taught by Cole to the case using them, in order to allow additional versatility in handling/hanging/carrying/etc to the case as taught by Cole and/or for any other obvious benefits of such rings.
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Martin, to add one or more elastic loops/pockets to the strap/belt of the combination, in order to allow for securing various articles/objects as taught by Martin; it would further have been obvious in view of McDowell or Daniels to form the loops so as to have the held object contact the loop and the strap (i.e. forming them as taught by McDowell or Daniels) for the benefits of this structure (e.g. McDowell saves on materials as the strap itself forms part of the loop, the Daniels structure has the pocket serve to protect the carrying strap inside and/or if the sewn connection comes loose the pocket will remain along the strap), and/or as a mere selection of an art appropriate loop/pocket structure and attachment method to use. 
With Respect to Claims 2-3, 10-14, and 18   
	These claims are obvious over Kim in view of Cole, Hynecek, Martin, and either McDowell or Daniels for similar reasons to their obviousness over the combination of Cole, Hynecek, Martin, and either McDowell or Daniels above, see the rejection of those claims above for details.
With Respect to Claim 4  
The apparatus of claim 3, further comprising a flap (noting 20) closeable over the one or more pockets (11, 12a and/or b, and/or 13).
Alternately, FIG. 7 or 8 shows one or more pockets (noting outer pocket shown receiving coins but unlabeled) with a closure mechanism (noting zipper). As Applicant has not objected to the taking of official notice, it is taken as admitted prior art that a flap closeable over a pocket is an art known substitute for a zipper closure. It would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the zipper with a closure flap in order to provide a faster and simpler closure, to improve aesthetic appeal, and/or as a mere substitution of one art known closure mechanism for another.
With Respect to Claim 5  
The apparatus of claim 4, wherein the closeable flap in a closed configuration substantially covers the one or more pockets (i.e. when 10/20 are folded together in a closed configuration, the pockets are covered by 10 and/or 20).  
With Respect to Claim 6  
The apparatus of claim 4, and appears to show a snap fastener on an unlabelled short strap/flap on 20 (FIGS. 1-2 and 7-10) to secure the structure in a closed position, but does not detail this structure or disclose wherein the closable flap is held in the closed position by one or more magnetic fasteners on the flap and one or more corresponding magnetic fasteners on a portion of the wallet feature affixed to the protective case.  
	However, as Applicant has not objected the taking of official notice, it is taken as admitted prior art that it is known in the art to secure similar wallets/case structures closed using a flap with mating fasteners such as magnetic fasteners on the flap and the wallet/case in order to hold the wallet/case in the closed position.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to form the wallet of the combination with a flap (such as the flap shown in FIGS. 1-2 and 7-10 but not described in the specification) with a magnetic fastener, in order to secure the wallet closed as is known in the art, as a mere selection of an art appropriate closure fastener or a mere substitution of one art known closure for another.
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to use a magnetic fastener on the flap used to replace the zipper of the FIG. 7 or 8 embodiment, as a mere selection of an art appropriate fastener to secure the flap in the closed position.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels) as applied to claim 4 above, and further in view of U.S. Patent #2,575,030 to Smallman (Smallman).
With Respect to Claim 7  
The apparatus of claim 4, but does not disclose wherein the closeable flap includes a rigid protective member around an outer edge of the closeable flap to assist with opening the closeable flap.  
However, Smallman discloses forming a similar wallet with a closeable flap (20 or 30) that includes a rigid protective member (25 or 35) around an outer edge of the closeable flap in order to help the wallet resist deformation and provide for better securement of objects in the wallet.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Smallman, to add a rigid protective member as taught by Smallman to the wallet/case of the combination, in order to help it resist damage/deformation and provide for better securement of objects in the wallet. It is Examiner’s position that the rigid protective member will also assist with opening the closeable flap at least as it will provide a stronger holding location for gripping the flap, and prevent deformation or damage that would interfere with opening it.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels)as applied to claim 4 above, and further in view of U.S. Patent #10,506,857 to Altschul (Altschul).
With Respect to Claim 8  
The apparatus of claim 4, wherein the wallet feature having a closable flap is affixed to the mobile communications device by way of an adhesive, but does not disclose wherein the wallet feature having a closeable flap is affixed to the protective case by way of an adhesive.  
	However, Altschul discloses using adhesive to attach a pocket/wallet structure directly to a mobile device or to a protective case covering the mobile device.
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to attach a protective case containing a mobile communications device to the wallet of the combination using the adhesive instead of direct contact between the adhesive and the device, in order to obtain the benefits of a given protective case in addition to the benefits of the wallet of the combination, and/or as a mere substitution of one art known device fastening method for another (i.e. it merely substitutes direct attachment to the device for attachment to a case holding the device, both of which Altschul demonstrates are known in the art/art known substitute fastening methods/mechanisms).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Publication #2018/0020791 to Cole (Cole) in view of U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or alternately U.S. Patent #4,416,404 to Daniels (Daniels) or over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels) as applied to claim 1 above, and U.S. Patent #4,993,614 to Bonofiglo (Bonofiglo), either alone or further in view of U.S. Patent Publication #2010/0193557 to Clinton (Clinton) and/or U.S. Patent Publication #2008/0296325 to Tepper (Tepper).
With Respect to Claim 16  
The apparatus of claim 1, but does not disclose wherein a grip is disposed on the carrying strap within each loop.
However, Bonofiglo discloses forming similar loops/pockets on a strap with a grip (Col. 3 lines 25-30 discloses a textured surface/grip on the backing member of the pocket, which is in addition to a textured surface/grip on the elastic band/loop itself).
 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Bonofiglo, to add a textured surface/grip on the carrying strap within each loop (either by texturing the strap surface in that location or by adding a strip including such texture similar to the backing 21), in order to increase friction to better secure an object and resist slipping/accidental removal due to ordinary movement of the user.  
	Alternately, Clinton discloses adding a grip ([0015]) to a pocket interior to aid in retention of objects in the pockets or Tepper discloses adding a grip (16) to a loop interior to aid in retention.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Bonofiglo to increase friction along the backing of a pocket/loop (equivalent to the carrying strap of the combination) and the disclosure of Clinton or Tepper to add a frictional material/grip to a pocket/loop interior, to add a frictional material/grip as taught by Clinton or Tepper to the carrying strap within each loop/pocket in order to aid in retention of objects in the loop/pocket.  
With Respect to Claim 23  
Cole in view of Hynek , Martin, and either McDowell or Daniels or Kim in view of Cole, Hynek, Martin, and either McDowell or Daniels disclose an apparatus for carrying objects with a mobile communications device, the apparatus comprising: a protective case (per Cole or Kim as modified) adapted to receive a mobile communications device, the protective case formed from an elastomeric material (per Hynek) that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, the protective case includes one or more rings, each ring adapted to receive a clasp; a carrying strap (per Cole as modified) fastened to the protective case; one or more elastic loops (per Martin and either McDowell or Daniels) disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to an elongated object and hold the elongated object parallel to the carrying strap via tension in the stretch material in a fixed position with respect to the carrying strap, such that the elongated object contacts the carrying strap on one side and the one or more elastic loops on the opposite side (per McDowell or Daniels); and
a grip (per Bonofiglo or Bonofiglo and either Clinton or Tepper) is disposed on the carrying strap within each loop.
With Respect to Claim 24  
The apparatus of claim 23, wherein the carrying strap is sufficient in length to loop from the hip of a user to the shoulder of the user (Cole FIGS. 8A/B show at least approximately this sizing, indicating that it will serve this purpose with the user shown or a smaller user, and so it is capable of this use, particularly given the adjustable length of the strap 76; alternately modifying the size to fit a particular user as claimed constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 25  
The apparatus of claim 23, wherein the protective case includes one or more pockets adapted to receive credit-card sized items (Kim 12a/b/c or per Cole).
With Respect to Claim 26  
As to the combination including Kim, the apparatus of claim 25, further comprising a flap (noting 20 per Kim) closeable over the one or more pockets (11, 12a and/or b, and/or 13); or Alternately, FIG. 7 or 8 shows one or more pockets (noting outer pocket shown receiving coins but unlabeled) with a closure mechanism (noting zipper). As Applicant has not objected to the taking of official notice, it is taken as admitted prior art that a flap closeable over a pocket is an art known substitute for a zipper closure. It would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the zipper with a closure flap in order to provide a faster and simpler closure, to improve aesthetic appeal, and/or as a mere substitution of one art known closure mechanism for another.
As to the combination with Cole, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that a flap closeable over a pocket is an art known substitute for a zipper closure, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the zipper with a closure flap in order to provide a faster and simpler closure, to improve aesthetic appeal, and/or as a mere substitution of one art known closure mechanism for another.
Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels).
With Respect to Claim 19  
Kim discloses an apparatus for carrying objects with a mobile communications device comprising: one or more pockets (12a/b/c) adapted to receive credit-card sized items;  - 12 -Attorney Docket No. CM120USa closeable flap (10); and an adhesive layer (21 or the adhesive thereon) on an exterior surface of the apparatus (it is on the exterior when in the open position, i.e. it is not an internal structure), the apparatus being a component separate from the mobile communications device and from a mobile communication device protective case and configured to be attached via the adhesive layer to the mobile communications device or to a mobile communications device protective case (the apparatus is separate from the mobile communications device and also separate from a mobile communications device protective case such as a slip on skin or the like protective cover commonly used on electronic devices, and is configured to be attached via the adhesive layer to the mobile communications device and also for similar attachment to a protective case on/for such); but does not disclose one or more rings, each ring adapted to receive a clasp from a carrying strap, a carrying strap, or one or more elastic loops disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen and hold the writing instrument, cosmetic, electronic cigarette, or vape pen via tension in the stretch material in a fixed position with respect to the carrying strap, such that the writing instrument, cosmetic, electronic cigarette, or vape pen contacts the carrying strap on one side and the one or more elastic loops on the opposite side.	
	However, Cole discloses forming a similar electronic device carrying case including credit card-sized holding pockets similar to Kim, and the use of one or more rings (30) adapted to receive a clasp (noting 74, though the clasp is only functionally recited) from a carrying strap (76 and/or 76’) and a carrying strap (76 and/or 76’) in order to allow a user to hang, carry, hold, or wear the carrying case (see e.g. [0020]).
Martin discloses forming a carrying strap having a similar quick connect hook (112) for attaching to a carried object, and with one or more elastic loops (pocket 104/204/304/506/803, noting disclosure that it can be a cylindrical tube open at both ends [0025-0026] and is elastic per [0031]) disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen, and hold the writing instrument, cosmetic, electronic cigarette, or vape pen parallel to the carrying strap (it is shown as apparently parallel to the carrying strap in the drawings) via tension in the stretch material in a fixed position with respect to the carrying strap (noting writing instruments and cosmetics such as lip stick are explicitly disclosed and clearly also capable of holding the other items). It is noted that Martin does not explicitly indicate whether the strap is sewn to the interior or exterior of the strap, and also that Martin discloses that the pockets could be formed in other ways and also discloses that other shapes/structures could be used for the pockets ([0031]).
McDowell discloses forming a similar holding pocket/loop (19) on a carrying strap such that the writing instrument contacts the carrying strap on one side and the one or more elastic loops on the opposite side; Daniels discloses that it is known in the art to attach an elastic pocket/holding loop to a carrying strap by sewing the strap to the interior of the loop such that objects held in the pocket contact the carrying strap on one side and the one or more elastic loops on the opposite side (FIGS. 2-3). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cole, to add a carrying strap attached via rings as taught by Cole to the Kim case, in order to allow additional versatility in handling/hanging/carrying/etc to the case as taught by Cole.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Martin, to add one or more elastic loops/pockets to the strap/belt of the combination (i.e. to use a carrying strap including such elastic loops/pockets), in order to allow for securing various articles/objects as taught by Martin; it would further have been obvious in view of McDowell or Daniels to form the loops so as to have the held object contact the loop and the strap (i.e. forming them as taught by McDowell or Daniels) for the benefits of this structure (e.g. McDowell saves on materials as the strap itself forms part of the loop, the Daniels structure has the pocket serve to protect the carrying strap inside and/or if the sewn connection comes loose the pocket will remain along the strap), and/or as a mere selection of an art appropriate loop/pocket structure and attachment method to use. 
With Respect to Claim 20  
The apparatus of claim 19, further comprising a protective backing (release paper 25) disposed on the adhesive layer to preserve and maintain the adhesive properties of the adhesive layer until the apparatus is applied by a user to a phone device or protective case for a phone device (it is Examiner’s position that this is what is meant by “to be released in use”, and is a common function of backing paper/release paper and so a person of ordinary skill in the art would understand its function or alternately renders such obvious as such protective backing materials are well known in the art).  
With Respect to Claim 22  
The apparatus of claim 19, where the adhesive layer is disposed on a portion of the apparatus in a position that is suited for affixing the apparatus to a phone device or protective case for a phone device by way of the adhesive layer without inhibiting the ability of the closeable flap to be selectively opened and closed (see e.g. FIG. 3, [0038]).
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0334212 to Sandu (Sandu) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels).
With Respect to Claim 19  
Sandu discloses an apparatus for carrying objects with a mobile communications device comprising: one or more pockets (the drawings show and claim 8 discloses a plurality of pockets) adapted to receive credit-card sized items ([0016]);  - 12 -Attorney Docket No. CM120USa closeable flap (cover 16, see FIGS. 1 and 3 showing it closed and that it is a flap); and an adhesive layer ([0016]) on an exterior surface of the apparatus (i.e. the portion that contacts the phone is on the exterior as it is clearly not interior), the apparatus being a component separate from the mobile communications device and from a mobile communication device protective case and configured to be attached via the adhesive layer to the mobile communications device or to a mobile communications device protective case ([0013] discloses attachment to the phone or a phone case); but does not disclose one or more rings, each ring adapted to receive a clasp from a carrying strap, a carrying strap, or one or more elastic loops disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen and hold the writing instrument, cosmetic, electronic cigarette, or vape pen via tension in the stretch material in a fixed position with respect to the carrying strap, such that the writing instrument, cosmetic, electronic cigarette, or vape pen contacts the carrying strap on one side and the one or more elastic loops on the opposite side.	
	However, Cole discloses forming a similar carrying case including credit card-sized holding pockets similar to Sandu and which is attached to a phone (noting cell phone holding area used to secure a phone to it) to allow for carrying the phone, and the use of one or more rings (30) adapted to receive a clasp (noting 74, though the clasp is only functionally recited) from a carrying strap (76 and/or 76’, though noting that the carrying strap is also only functionally recited) in order to allow a user to hang, carry, hold, or wear the carrying case (see e.g. [0020]) and phone.
Martin discloses forming a carrying strap having a similar quick connect hook (112) for attaching to a carried object, and with one or more elastic loops (pocket 104/204/304/506/803, noting disclosure that it can be a cylindrical tube open at both ends [0025-0026] and is elastic per [0031]) disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to a writing instrument, cosmetic, electronic cigarette, or vape pen, and hold the writing instrument, cosmetic, electronic cigarette, or vape pen parallel to the carrying strap (it is shown as apparently parallel to the carrying strap in the drawings) via tension in the stretch material in a fixed position with respect to the carrying strap (noting writing instruments and cosmetics such as lip stick are explicitly disclosed and clearly also capable of holding the other items). It is noted that Martin does not explicitly indicate whether the strap is sewn to the interior or exterior of the strap, and also that Martin discloses that the pockets could be formed in other ways and also discloses that other shapes/structures could be used for the pockets ([0031]).
McDowell discloses forming a similar holding pocket/loop (19) on a carrying strap such that the writing instrument contacts the carrying strap on one side and the one or more elastic loops on the opposite side; Daniels discloses that it is known in the art to attach an elastic pocket/holding loop to a carrying strap by sewing the strap to the interior of the loop such that objects held in the pocket contact the carrying strap on one side and the one or more elastic loops on the opposite side (FIGS. 2-3). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cole, to add rings as taught by Cole to the Sandu case, in order to allow a user to hang/carry hands free/etc the case as taught by Cole and/or for any other obvious benefits of such rings.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Martin, to add one or more elastic loops/pockets to the strap/belt of the combination (i.e. to use a carrying strap including such elastic loops/pockets), in order to allow for securing various articles/objects as taught by Martin; it would further have been obvious in view of McDowell or Daniels to form the loops so as to have the held object contact the loop and the strap (i.e. forming them as taught by McDowell or Daniels) for the benefits of this structure (e.g. McDowell saves on materials as the strap itself forms part of the loop, the Daniels structure has the pocket serve to protect the carrying strap inside and/or if the sewn connection comes loose the pocket will remain along the strap), and/or as a mere selection of an art appropriate loop/pocket structure and attachment method to use. 
With Respect to Claim 22  
The apparatus of claim 19, where the adhesive layer is disposed on a portion of the apparatus in a position that is suited for affixing the apparatus to a phone device or protective case for a phone device by way of the adhesive layer without inhibiting the ability of the closeable flap to be selectively opened and closed (noting that it is selectively opened and closed as shown in FIG. 2 or 4).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels) as applied to claim 19 above, and further in view of U.S. Patent #10,506,857 to Altschul (Altschul).
With Respect to Claims 20 and 21  
As to claim 21, Kim in view of Cole and Martin, and further in view of either McDowell or Daniels, either alone or also in view of Altschul discloses the apparatus of claim 19, but does not disclose further comprising a tab to facilitate the removal of the protective backing, wherein a portion of the tab disposed between the adhesive layer and the protective backing.  
	However, Altschul discloses forming a similar holder structure attachable to a mobile phone using an adhesive with a release paper/backing (118), and the use of a tab (902) to facilitate removable of the protective backing (118), wherein a portion of the tab (902) is disposed between the adhesive layer and the protective backing (Col. 4 lines 14-27).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to add a tab (902) as taught by Altschul to the release paper of the combination, in order to assist in removing the release paper for use as taught by Altschul.
	As to claim 20, this combination is presented as an alternative rejection of that claim, noting that Altschul provides details of the purpose of such release papers as is well known in the art and thus evidence that the release paper serves this purpose or that it is obvious to have it do so.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels) or over U.S. Patent Publication #2015/0334212 to Sandu (Sandu) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole) and U.S. Patent Publication #20100133307 to Martin (Martin), and further in view of either U.S. Patent #5,718,364 to McDowell (McDowell) or U.S. Patent #4,416,404 to Daniels (Daniels) as applied to claim 19 above, and further in view of U.S. Patent #10,506,857 to Altschul (Altschul).
With Respect to Claim 20  
	Sandu in view of Cole and Martin, and further in view of McDowell or Daniels discloses the apparatus of claim 19, and that the adhesive can be an included patch, but does not provide details of the adhesive and so does not disclose further comprising a protective backing disposed on the adhesive layer to preserve and maintain the adhesive properties of the adhesive layer until the apparatus is applied by a user to a phone device or protective case for a phone device.  
	However, Altschul discloses forming a holder structure attachable to a mobile phone using an adhesive with a removable protective backing (118) to prevent the adhesive from adhering to other surfaces prior to application by the user, and to expose the adhesive when removed.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to add a removable protective backing as taught by Altschul to the adhesive layer of the combination, in order to prevent the adhesive from adhering to other surfaces prior to application by the user, and to expose the adhesive when removed
With Respect to Claim 21  
Sandu in view of Cole and Altschul discloses the apparatus of claim 20, but does not disclose further comprising a tab to facilitate the removal of the protective backing, wherein a portion of the tab disposed between the adhesive layer and the protective backing.  
	However, Altschul discloses forming a similar holder structure attachable to a mobile phone using an adhesive with a release paper/backing (118), and the use of a tab (902) to facilitate removable of the protective backing (118), wherein a portion of the tab (902) is disposed between the adhesive layer and the protective backing (Col. 4 lines 14-27).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to add a tab (902) as taught by Altschul to the backing of the combination, in order to assist in removing the release paper for use as taught by Altschul.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734